  Case 2:16-cv-00686-MWF-PJW Document 230 Filed 12/31/18 Page 1 of 19 Page ID #:2296


                1   CROCKETT & ASSOCIATES
                      Robert D. Crockett (Bar No. 105628)
                2        bob@bobcrockettlaw.com
                      Lisa Dearden Trépanier (Bar No. 156302)
                3        lisatrepanier@bobcrockettlaw.com
                    23929 Valencia Boulevard, No. 303
                4   Valencia, CA 91355
                    Telephone: (323) 487-1101
                5   Facsimile: (323) 843-9711
                6   Attorneys for Defendants &
                    Counterclaimants Metal Products
                7   Engineering, Luppe Ridgway Luppen, and
                    Paula Busch Luppen
                8
                9                      UNITED STATES DISTRICT COURT
               10         CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
               11
                    ALISU INVESTMENTS, LTD. and              CASE NO.: 2:16-cv-00686 MWF
               12                                            (PJWx)
                    KARGO GROUP GP, LLC,
               13
                                 Plaintiffs,                 METAL PRODUCTS
               14                                            ENGINEERING, LUPPE LUPPEN,
                    v.                                       AND PAULA LUPPEN’S REPLY
               15                                            BRIEF IN SUPPORT OF MOTION
                    TRIMAS CORPORATION d/b/a NI              FOR PRELIMINARY INJUNCTION
               16
                    INDUSTRIES, INC., BRADFORD
               17   WHITE CORPORATION, LUPPE                 Date: January 14, 2019
                    RIDGWAY LUPPEN, PAULA                    Time: 10:00 a.m.
               18                                            Judge: Honorable Michael W.
                    BUSCH LUPPEN, METAL                             Fitzgerald
               19   PRODUCTS ENGINEERING,
                    DEUTSCH/SDL, LTD., RHEEM                 Jury Trial: August 13, 2019
               20
                    MANUFACTURING COMPANY, and
               21   INFINITY HOLDINGS, LLC,
               22
                                 Defendants.
               23
               24   AND ALL COUNTERCLAIMS AND
               25   CROSSCLAIMS
               26
               27
               28
                                                          METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                       REPLY IN SUPPORT OF MOTION FOR
 LOS ANGELES
                                                                        PRELIMINARY INJUNCTION
    Case 2:16-cv-00686-MWF-PJW Document 230 Filed 12/31/18 Page 2 of 19 Page ID #:2297


                      1                                              TABLE OF CONTENTS
                      2 I.              INTRODUCTION ............................................................................................. 1 
                      3 II.             RESPONSE TO PLAINTIFFS’ STATEMENT OF FACTS ....................................... 2 
                      4           A.    DTSC Did Not Authorize or Oversee the Creation or
                                        Management of the Stockpiles ..................................................................... 2 
                      5
                                  B.    DTSC Considers Conditions at the Site to Be Hazardous ........................... 2 
                      6
                                  C.    The Stockpiles were Created with Dirt from a Known
                      7                 Hazardous Site With No Data to Support the Absence of
                                        Hazardous Substances .................................................................................. 3 
                      8
                                  D.    The Stockpiles Have Not Been Consistently Covered Since
                      9                 October 2017 ................................................................................................ 5 
                     10           E.    Plaintiffs Do Not Deny that Dust From Their Property Has
                                        Been Blowing Onto the Luppen Property Since October 2017 ................... 6 
                     11
                          III.          ARGUMENT ................................................................................................... 6 
                     12
                                  A.    Legal Standard.............................................................................................. 6 
                     13
                                  B.    Metal Products Parties are Likely to Prevail on the Merits of
                     14                 Their Claims at Trial .................................................................................... 7 
                     15                 1.        RCRA ................................................................................................ 7 
                     16                 2.        Private Nuisance................................................................................ 9 
                     17                 3.        Public Nuisance ............................................................................... 10 
                     18                 4.        Trespass ........................................................................................... 11 
                     19                 5.        Unfair Business Practices – California Business &
                                                  Professions Code § 17200. .............................................................. 12 
                     20
                                  C.    The Balance of Harm Tips Decidedly Toward Metal Products
                     21                 Parties ......................................................................................................... 13 
                     22           D.    The Relief Requested is Straightforward ................................................... 15 
                     23 IV.             CONCLUSION............................................................................................... 16 
                     24
                     25
                     26
                     27
                     28
                                                                                          METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                                           ii          REPLY IN SUPPORT OF MOTION FOR
L O S A NG E L E S                                                                                      PRELIMINARY INJUNCTION
    Case 2:16-cv-00686-MWF-PJW Document 230 Filed 12/31/18 Page 3 of 19 Page ID #:2298


                      1                                             TABLE OF AUTHORITIES
                      2
                                                                                       CASES 
                      3
                          All. for the Wild Rockies v. Cottrell,
                      4
                              632 F.3d 1127 (9th Cir. 2011) ..................................................................................... 7
                      5
                          Crandall v. City & County of Denver,
                      6
                              594 F.3d 1231 (10th Cir. 2010) ................................................................................... 7
                      7
                          Garcia v. Google, Inc.,
                      8
                              786 F.3d 733 (9th Cir. 2015) ................................................................................... 6, 7
                      9
                          Hock v. Lockheed Martin Corp. (In re Burbank Envtl. Litig.),
                     10
                              42 F. Supp. 2d 976 (C.D. Cal. 1998) ......................................................................... 11
                     11
                          Kornoff v. Kingsburg Cotton Oil Co.,
                     12
                              45 Cal. 2d 265 (1955) ................................................................................................ 11
                     13
                          Lambrinos v. Exxon Mobil Corp.,
                     14
                              No. 1:00-CV-1734, 2004 U.S. Dist. LEXIS 19598 (N.D. N.Y. Sep. 29,
                     15
                              2004) ........................................................................................................................ 7, 8
                     16
                          Mangini v. Aero-jet General Corp.,
                     17
                              12 Cal. 4th 1087 (1996) ............................................................................................. 14
                     18
                                                                                   STATUTES 
                     19
                          California Business & Professions Code section 17200 ................................................. 12
                     20
                          California Business & Professions Code section 17203 ................................................. 16
                     21
                          California Civil Code section 3479 ................................................................................. 10
                     22
                          California Health & Safety Code section 41700(a) ........................................................ 13
                     23
                                                                                       RULES 
                     24
                          AQMD Rule 1466 ........................................................................................................... 13
                     25
                          AQMD Rule 402 ............................................................................................................. 13
                     26
                          AQMD Rule 403 ............................................................................................................. 13
                     27
                     28
                                                                                                METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                                                iii          REPLY IN SUPPORT OF MOTION FOR
L O S A NG E L E S                                                                                            PRELIMINARY INJUNCTION
  Case 2:16-cv-00686-MWF-PJW Document 230 Filed 12/31/18 Page 4 of 19 Page ID #:2299


                1               MEMORANDUM OF POINTS AND AUTHORITIES
                2                                            I.
                3                                     INTRODUCTION
                4         Plaintiffs argue that Metal Products Parties are not entitled to a preliminary
                5 injunction because Plaintiffs’ data -- which was been rejected by the DTSC -- is
                6 actually good data; dust from a site surrounded by DTSC-required “Hazardous
                7 Substance Area” signs is not really hazardous dust; Metal Products Parties have
                8 not quantified the number of dust particles blown onto their property; and a
                9 reasonable person would not be annoyed by having dust blow onto their property
               10 for over one year.
               11         DTSC has definitively stated that it did not authorize, oversee, or approve
               12 the creation or management of the stockpiled dirt on Plaintiffs’ property. Further,
               13 DTSC has rejected Plaintiffs’ sampling of the stockpiles, stating it was not deep
               14 enough or thorough enough. Any statement by Plaintiffs that they have adequately
               15 tested the stockpiles to ensure no hazardous materials are present is wholly
               16 contradicted by DTSC.
               17         Plaintiffs argue that they should not be forced by a mandatory injunction to
               18 remove 9,000 cubic yards of soil from their property. That is one solution to
               19 keeping Plaintiffs’ dirt off the Luppen Property. Metal Products Parties in their
               20 motion suggested a number of other solutions, none of which will interfere with
               21 the testing and remediation of the hazardous materials admittedly on Plaintiffs’
               22 property. Plaintiffs complain that Metal Products Parties’ requested injunction is
               23 too difficult to enforce and too vague. Metal Products Parties’ request is actually
               24 quite simple: Plaintiffs must stop the dirt on their property from blowing onto the
               25 Luppen Property.
               26
               27
               28
                                                                  METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                               REPLY IN SUPPORT OF MOTION FOR
 LOS ANGELES
                                                                                PRELIMINARY INJUNCTION
    Case 2:16-cv-00686-MWF-PJW Document 230 Filed 12/31/18 Page 5 of 19 Page ID #:2300


                      1                                          II.
                      2                    RESPONSE TO PLAINTIFFS’ STATEMENT OF FACTS
                      3 A.      DTSC Did Not Authorize or Oversee the Creation or Management of
                      4         the Stockpiles
                      5         Plaintiffs’ statement that “[s]ampling and management of the windrow
                      6 stockpiles has been, and continues to be, under active DTSC oversight throughout
                      7 2018” is simply wrong. Opposition (“Opp.”) at 5. The uncovered stockpiles were
                      8 created at 4901 S. Boyle Avenue, Vernon (“Site”) in October 2017. Id. at 3-4.
                      9 DTSC stated: “DTSC has not approved any work that resulted in the creation of
                     10 the soil stockpiles on the Alisu property, and as a result there are no Best
                     11 Management Practices that were required by DTSC for the management of the
                     12 removed soil.” Dkt. 219-4 at 124 [July 18, 2018 letter from DTSC] (emphasis
                     13 added).
                     14         The DTSC further stated: The “data submitted by EAI on February 28, 2018
                     15 [regarding the stockpiles], and specifically the sampling density used to obtain that
                     16 data . . . was not obtained pursuant to any DTSC approved Workplan.” Dkt. 219-4
                     17 at 123 [July 18, 2018 letter from DTSC] (emphasis added). DTSC stated that soil
                     18 samples from the stockpiles:
                     19         were only collected from the surface of each Windrow. Our clean fill
                     20         guidance requires that samples are to be collected in a random
                     21         stratified manner.
                     22 Id., Exh. 25 at 112 [May 16, 2018 DTSC Comments on data submitted by EAI].
                     23         DTSC did not authorize, approve, oversee, or monitor the creation of the
                     24 stockpiles or their sampling. Plaintiffs’ attempts to hide behind agency oversight
                     25 fail as the DTSC has specifically disavowed any approval of Plaintiffs’ stockpiled
                     26 dirt.
                     27 B.      DTSC Considers Conditions at the Site to Be Hazardous
                     28         In February 2018, Plaintiffs posted signs along the perimeter fences at the
                                                                       METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                         2          REPLY IN SUPPORT OF MOTION FOR
L O S A NG E L E S                                                                   PRELIMINARY INJUNCTION
    Case 2:16-cv-00686-MWF-PJW Document 230 Filed 12/31/18 Page 6 of 19 Page ID #:2301


                      1 Site which stated: “Site Contains Impacted Non-Hazardous Soil.” Dkt. 219-1 ¶¶
                      2 12-13, Exhs. 6-7 [Declaration of Luppe Luppen]. DTSC required Plaintiffs to
                      3 remove those signs and replace them with signs which state: “Caution: Hazardous
                      4 Substance Area.” Id. ¶ 13-14, Exh. 7-8 [L. Luppen Decl.]. Further, in March
                      5 2018, DTSC told Luppe Luppen that all persons working inside the Site, as well as
                      6 those working outside the Metal Products building on the Luppen Property should
                      7 wear personal protective equipment, including dust masks. Id. ¶ 18; Dkt. 219-3 at
                      8 21.
                      9         As late as September 2018, DTSC ordered Plaintiffs to “properly dispose of
                     10 all hazardous waste currently on-site. . . . In particular, the stockpiles that are
                     11 already characterized as hazardous waste, currently stored on the ground, should be
                     12 containerized and properly disposed of off-site as they may constitute illegal
                     13 storage or disposal of a hazardous waste.” Dkt. 219-4, Exh. 24 at 102 [September
                     14 18, 2018 DTSC Comments on EAI’s Response].
                     15         Plaintiffs’ attempts to characterize its Site, the stockpiles, and the dirt as
                     16 non-hazardous is contradicted by DTSC.
                     17 C.      The Stockpiles were Created with Dirt from a Known Hazardous Site
                     18         With No Data to Support the Absence of Hazardous Substances
                     19         Plaintiffs admit the soil at the Site was found to be contaminated with
                     20 “arsenic, cadmium, cobalt, lead, thallium, petroleum hydrocarbons, and . . .
                     21 perchloroethylene (“PCE”) . . . above the regulatory screening level.” Opp.
                     22 at 3. Plaintiffs further admit that it is “technically true” that “soil
                     23 contaminated with . . . hazardous substances remains on site.” Id. at 6.
                     24         TPH-D: Plaintiffs admit that soil containing TPH-D remains on site,
                     25 but claim as it is 12 feet underground, it “cannot be contributing to dust
                     26 allegedly traveling off the Property.” Opp. at 6. Notably, Plaintiffs cite no
                     27 scientific authority for this proposition. Plaintiffs cite to no evidence which
                     28 supports their attorney’s statement that TPH-D will always remain where it
                                                                        METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                          3          REPLY IN SUPPORT OF MOTION FOR
L O S A NG E L E S                                                                    PRELIMINARY INJUNCTION
    Case 2:16-cv-00686-MWF-PJW Document 230 Filed 12/31/18 Page 7 of 19 Page ID #:2302


                      1 was found, and not migrate into the stockpiles.
                      2         PCE: Plaintiffs admit that PCE was present in stockpiles which were
                      3 not removed from the Site until last month. Opp. at 6. In other words, PCE
                      4 was present in stockpiles for over one year, with contaminated soil blowing
                      5 off those stockpiles onto the Luppen Property. Plaintiffs further admit that
                      6 other soil remains on site which contains PCE, but again they claim it is 12
                      7 feet below ground. Id. at 7. As discussed above, Plaintiffs offer no
                      8 scientific evidence that PCE will not migrate. In fact, Plaintiffs’ entire case
                      9 against Metal Products Parties is their allegation that PCE migrated from the
                     10 Luppen Property to the Site. Dkt. 159 at 12 [Fifth Amended Complaint].
                     11 Plaintiffs cannot have it both ways. They cannot insist it is safe to leave
                     12 PCE buried 12 feet underground at its Site, but sue Metal Products Parties
                     13 for allegedly having PCE in the soil at the Luppen Property (which Metal
                     14 Products Parties vigorously deny).
                     15         Arsenic: Plaintiffs admit that soil containing arsenic above screening
                     16 levels “remains on site beneath Windrow 1.” Opp. at 7. Again, with no
                     17 scientific evidence, Plaintiffs state that as the arsenic is “presently buried”
                     18 (at an unknown depth), it “cannot escape to the ambient air.” Ibid. Plaintiffs
                     19 cannot claim that arsenic is buried, and is therefore safe. If that were true,
                     20 they would not be remediating their Site.
                     21         Cobalt: Plaintiffs admit that soil containing cobalt remains on site
                     22 “wrapped in heavy commercial grade plastic sheeting.” Opp. at 7. Metal
                     23 Products Parties have seen what Plaintiffs think is “heavy commercial grade
                     24 plastic sheeting.” That “heavy commercial grade plastic sheeting” is in
                     25 actuality .25 millimeters thick, deteriorates easily, and sloughs off in shards
                     26 which have blown repeatedly onto the Luppen Property. Dkt. 219-1 ¶¶ 24,
                     27 26, 37-38, Exhs. 18-19, 22 [L. Luppen Decl.]. Plaintiffs cite to no authority
                     28 that it is scientifically or otherwise acceptable to leave hazardous chemicals
                                                                       METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                         4          REPLY IN SUPPORT OF MOTION FOR
L O S A NG E L E S                                                                   PRELIMINARY INJUNCTION
    Case 2:16-cv-00686-MWF-PJW Document 230 Filed 12/31/18 Page 8 of 19 Page ID #:2303


                      1 on their Site so long as they are wrapped in plastic.
                      2         Soil from the heavily contaminated Site was used to create the
                      3 stockpiles (Opp. at 3-4) and, as discussed above, the DTSC wholly rejected
                      4 Plaintiffs’ sampling of the stockpiles. To date, there is no data which
                      5 conclusively states what is in the stockpiles. Id. at 5. Plaintiffs admit they
                      6 have no properly collected data characterizing what hazardous materials are
                      7 in the stockpiles. Dkt. 26-11 ¶ 10 [Declaration of Steven Bright]. All we
                      8 know at this point is that the stockpiles were created from a known
                      9 hazardous site and that TPH-D, PCE, arsenic, and cobalt remain in the soil at
                     10 the Site. Plaintiffs cannot hide behind their rejected data to justify
                     11 stockpiling uncharacterized dirt and allowing it to blow onto the Luppen
                     12 Property.
                     13 D.      The Stockpiles Have Not Been Consistently Covered Since October 2017
                     14         Plaintiffs’ statement that the windrows have been covered “with
                     15 heavy commercial-grade plastic sheeting, secured by sandbags, which have
                     16 remained through the present” (Opp. at 4) is contradicted by the numerous
                     17 photographs submitted by Metal Products Parties showing the stockpiles
                     18 repeatedly uncovered. Dkt. 219-1 ¶¶ 6-11, 16-17, 19-23, 27, Exhs. 1-5, 10-
                     19 11, 13-17, 20 [L. Luppen Decl.]. Further, the photographs and testimony of
                     20 Mr. Luppen demonstrate the plastic sheeting is not “heavy commercial-
                     21 grade,” but is .25 millimeters thick, essentially the consistency of household
                     22 trash bags. Id. ¶ 37-38, Exh. 22. Further, Plaintiffs’ statement that EAI “has
                     23 visited the Property at twice per week since February 2018” (Opp. at 4) to
                     24 observe and cover the stockpiles is belied again by the numerous
                     25 photographs of uncovered stockpiles. Further, several days go by between
                     26 Metal Products Parties’ complaints about the uncovered stockpiles and
                     27 Plaintiffs’ contractors arriving to repair holes and tears. Dkt. 219-1 ¶ 35 [L.
                     28 Luppen Decl.].
                                                                       METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                         5          REPLY IN SUPPORT OF MOTION FOR
L O S A NG E L E S                                                                   PRELIMINARY INJUNCTION
    Case 2:16-cv-00686-MWF-PJW Document 230 Filed 12/31/18 Page 9 of 19 Page ID #:2304


                      1         Plaintiffs claim that “’[t]he use of a soil stabilizer/dust suppressant . . .
                      2 is being evaluated to potentially replace the plastic sheeting presently being
                      3 used on the windrows’ as a primary dust control method.” Opp. at 5. Metal
                      4 Products Parties have been suggesting such a dust control method for
                      5 months. The fact that Plaintiffs are currently “evaluating” this solution does
                      6 not equate to a solution.
                      7 E.      Plaintiffs Do Not Deny that Dust From Their Property Has Been
                      8         Blowing Onto the Luppen Property Since October 2017
                      9         Metal Products Parties have submitted evidence that from October 24,
                     10 2017 to the present, dirt and shards of plastic sheeting from the Site has been
                     11 personally observed blowing onto the Luppen Property. Dkt. 219-1 ¶¶ 5-6
                     12 [L. Luppen Decl.]. Metal Products Parties have submitted photographs
                     13 showing dirt circulating in the air from the uncovered stockpiles at the Site.
                     14 Id. ¶¶ 7-8, 11, Exhs. 1-2, 5. They have also submitted evidence of dirt from
                     15 the Site clogging their air conditioning unit. Id. ¶ 15, Exh. 9.
                     16         Plaintiffs do not dispute this evidence; they merely make the
                     17 unsupported statement that Mr. Luppen’s personal observations are
                     18 insufficient and complain that Metal Products Parties have not “quantified”
                     19 the dust and plastic. Opp. at 12.
                     20                                            III.
                     21                                         ARGUMENT
                     22 A.      Legal Standard
                     23         Plaintiffs seek to characterize the injunction sought as a “mandatory
                     24 injunction” which “is doubly demanding.” Opp. at 8, citing Garcia v. Google,
                     25 Inc., 786 F.3d 733, 740 (9th Cir. 2015). It is true that Metal Products Parties
                     26 would like to see the stockpiles completely removed from the Site, thus completely
                     27 solving the problem which has persisted for 15 months. However, that is not the
                     28 only solution. In the alternative, Metal Products Parties seek a “’prohibitory
                                                                          METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                           6           REPLY IN SUPPORT OF MOTION FOR
L O S A NG E L E S                                                                      PRELIMINARY INJUNCTION
           Case 2:16-cv-00686-MWF-PJW Document 230 Filed 12/31/18 Page 10 of 19 Page ID
                                            #:2305

                      1 injunction’ that would prohibit the responding party from taking certain action.”
                      2 Ibid. Metal Products Parties simply want to prohibit Plaintiffs from allowing their
                      3 dirt to blow onto the Luppen Property. Issuing such a “prohibitory injunction”
                      4 carries a much lower standard. All. for the Wild Rockies v. Cottrell, 632 F.3d 1127,
                      5 1131-1132 (9th Cir. 2011).
                      6 B.      Metal Products Parties are Likely to Prevail on the Merits of Their
                      7         Claims at Trial
                      8         Metal Products Parties’ claim is simple: there is dirt on Plaintiffs’ property
                      9 which is constantly blowing onto the Luppen Property. Plaintiffs refuse to take
                     10 precautions to stop this from happening. Metal Products Parties have alleged
                     11 several causes of action, and they assert they have met the elements of each as
                     12 discussed below. However, in order for this Court to issue a preliminary injunction
                     13 to stop the dirt from blowing onto the Luppen Property, the Court need find Metal
                     14 Products Parties are likely to prevail on only one of their related causes of action.
                     15         1.    RCRA
                     16         Proving an “imminent and substantial endangerment to health or the
                     17 environment” under 42 U.S.C. section 6972(a)(1)(B) does not require a showing of
                     18   actual immediate harm, but only the risk of threatened harm. Crandall v. City &
                     19   County of Denver, 594 F.3d 1231, 1238 (10th Cir. 2010) (solid waste presents an
                     20   “endangerment if harm may result absent further remedial measures.”). The fact
                     21 that a state agency has invested substantial resources in an investigation and does
                     22 plan to remediate, albeit at some unknown date, is proof of imminent and
                     23 substantial endangerment. Lambrinos v. Exxon Mobil Corp., No. 1:00-CV-1734,
                     24   2004 U.S. Dist. LEXIS 19598, *15 (N.D. N.Y. Sep. 29, 2004). Plaintiffs and
                     25   DTSC have entered into an Amended Voluntary Cleanup Agreement which
                     26   envisions a remediation plan. Dkt. 220, Exh. 33 [Request for Judicial Notice].
                     27         Plaintiffs again attempt to rely on their rejected data that the “samples taken
                     28   from the windrow soil to date have not shown any hazardous substance above a
                                                                       METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                         7          REPLY IN SUPPORT OF MOTION FOR
L O S A NG E L E S                                                                   PRELIMINARY INJUNCTION
           Case 2:16-cv-00686-MWF-PJW Document 230 Filed 12/31/18 Page 11 of 19 Page ID
                                            #:2306

                      1 screening level.” Opp. at 10. In their Opposition, Plaintiffs cite to their rejected
                      2 data repeatedly. DTSC has rejected this data. Plaintiffs attempt to prove a
                      3 negative with rejected data – that is impossible. The data cannot prove the absence
                      4 of hazardous substances because the samples were too shallow and too few.
                      5         Plaintiffs complain that Metal Products Parties have not presented any
                      6 expert or scientific evidence that the windrows contain any hazardous substances.
                      7 Opp. at 11. Plaintiffs have already provided that data: the stockpiles were created
                      8 from a known hazardous waste site with elevated levels of arsenic, cadmium,
                      9 cobalt, lead, thallium, petroleum hydrocarbons, and PCE. Id. at 3. Plaintiffs have
                     10 admitted that it is “technically true” that soil with elevated levels of TPH-D, PCE,
                     11 arsenic, and cobalt remains on site. Id. at 6-7. That evidence, combined with the
                     12 fact that DTSC “has invested substantial resources in an investigation and does
                     13 plan to remediate” is proof of “imminent and substantial endangerment.”
                     14 Lambrinos at *15.
                     15         Plaintiffs state incorrectly that the only evidence Metal Products Parties
                     16 submitted that the Luppen Property is downwind of the Site is Mr. Luppen’s
                     17 declaration. Opp. at 11. That is incorrect. Metal Products Parties also cited
                     18 Plaintiff’s own 2015 report which states:
                     19         For determining wind direction, EAI went on-line to the SCAQMD
                     20         website to locate the closest meteorological station, which is the
                     21         Central LA Station. Central LA Station data indicate the predominate
                     22         [sic] wind direction is southwesterly; i.e., wind blowing to the
                     23         northeasterly.
                     24 Dkt. 219-4, Exh. 27 at 138 [July 16, 2015 EAI Phase II Site Assessment].
                     25 Plaintiffs’ own site map shows the Luppen Property is located to the north of
                     26 the Site. Dkt. 226-3, Exh. 2 at 29 [Plaintiffs’ Site Plan map].
                     27
                     28
                                                                       METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                         8          REPLY IN SUPPORT OF MOTION FOR
L O S A NG E L E S                                                                   PRELIMINARY INJUNCTION
           Case 2:16-cv-00686-MWF-PJW Document 230 Filed 12/31/18 Page 12 of 19 Page ID
                                            #:2307

                      1         2.    Private Nuisance
                      2         Plaintiffs seek to impose evidentiary requirements on Metal Products Parties
                      3 unsupported by the law. Plaintiffs argue that Metal Products Parties offer no
                      4 evidence that dust is spreading from the Site to the Luppen Property other than
                      5 “Mr. Luppen’s observations and several still photographs.” Opp. at 12. What
                      6 other evidence do Plaintiffs expect Metal Products Parties to offer? Mr. Luppen,
                      7 who is at the Luppen Property five to six days per week, 50 feet from the
                      8 stockpiles, has observed and photographed dust blowing from the Site onto the
                      9 Luppen Property on numerous occasions from October 2017 to the present. Dkt.
                     10 219-1 ¶¶ 5-6 [L. Luppen Decl.]. This is sufficient and undisputed evidence.
                     11         Plaintiffs further complain that Metal Products Parties have not offered
                     12 evidence “quantifying the dust and plastic” which has spread to the Luppen
                     13 Property. Opp. at 12. Legally, it is irrelevant exactly how many grains of dust or
                     14 shards of plastic have blown onto the Luppen Property. It is a nuisance regardless
                     15 of the quantity. Plaintiffs claim Metal Products Parties has not confirmed “the
                     16 source of the dust and plastic.” Ibid. Mr. Luppen himself watched the dust blow
                     17 from the Site onto the Luppen Property. Dkt. 219-1 ¶¶ 5-6. He observed the thin
                     18 white plastic sheeting deteriorating and sloughing off shards at the Site, which he
                     19 then observed on the Metal Products roof and parking lot and on the intervening
                     20 railroad tracks. Id. ¶¶ 37-38, 40. That confirms the source.
                     21         Plaintiffs claim that Metal Products Parties have not quantified the “degree
                     22 of interference . . . the dust and plastic have caused to its enjoyment and use of the
                     23 property.” Opp. at 12. The law does not require such an unquantifiable showing.
                     24 Metal Products Parties have submitted evidence that their contractors working
                     25 outside are required by the DTSC to wear protective equipment; they are required
                     26 to clean dust and plastic off their parking lot; and they are required to expend extra
                     27 money maintaining their HVAC unit. Dkt. 219-1 ¶¶ 15, 18, 37-40. No landowner
                     28 “may make an unreasonable use of his own premises to the material injury of his
                                                                       METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                         9          REPLY IN SUPPORT OF MOTION FOR
L O S A NG E L E S                                                                   PRELIMINARY INJUNCTION
           Case 2:16-cv-00686-MWF-PJW Document 230 Filed 12/31/18 Page 13 of 19 Page ID
                                            #:2308

                      1 neighbor’s property.” McIntosh v. Brimmer, 68 Cal. App. 770, 776, 778-779 [230
                      2 P. 203] (1924) (citing numerous cases where dust blowing onto property was held
                      3 to be a nuisance and trespass).
                      4         Plaintiffs further complain that Metal Products Parties have not
                      5 demonstrated that “the dust would annoy or disturb a reasonable person.” Opp. at
                      6 12-13. Do Plaintiffs actually believe that a reasonable person would not be
                      7 annoyed or disturbed by dust blowing onto their property for over one year? Mr.
                      8 Luppen is annoyed and disturbed. Dkt. 219-1 ¶¶ 18, 40. Plaintiffs have failed to
                      9 show that Mr. Luppen is not a reasonable person.
                     10         Plaintiffs claim Metal Products Parties have not shown the dust poses a
                     11 health hazard (Opp. at 13); however, that is not a requirement of proving a
                     12 nuisance. The law only requires proof that Plaintiffs created a condition that is
                     13 injurious to health or offensive to the senses or an obstruction to the free use of
                     14 property. California Civil Code § 3479. Further, Mr. Luppen’s testimony
                     15 demonstrates that the dust does pose a health hazard, as he experienced intense
                     16 burning when dust from the Site got in his eye. Dkt. 219-1 ¶ 40.
                     17         Plaintiffs argue that their investigation and remediation of hazardous
                     18 substances is a public benefit. Opp. at 13. That may very well be. However,
                     19 Plaintiffs are obligated to conduct their investigation and remediation in such a
                     20 way as to avoid creating a private or public nuisance. DTSC has not ordered
                     21 Plaintiffs to stockpile dirt at the Site; that is Plaintiffs’ choice. Controlling the dust
                     22 from the stockpiles does not in any way interfere with Plaintiffs’ investigation and
                     23 remediation. They can, and should, do both.
                     24         3.     Public Nuisance
                     25         Dust from the Site is blowing not just onto the Luppen Property – that is
                     26 surely impossible. Metal Products Parties have submitted numerous photographs
                     27 showing dust from the Site circulating in the air. Such dust is being deposited not
                     28 only on the Luppen Property, but on neighboring properties as well. Several food
                                                                         METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                          10          REPLY IN SUPPORT OF MOTION FOR
L O S A NG E L E S                                                                     PRELIMINARY INJUNCTION
           Case 2:16-cv-00686-MWF-PJW Document 230 Filed 12/31/18 Page 14 of 19 Page ID
                                            #:2309

                      1 manufacturers, including Nanka Siemen and Yi Bao Produce, are downwind of the
                      2 Site. Dkt. 219-1 ¶ 30 [L. Luppen Decl.]. Metal Products Parties have put forth
                      3 evidence that dust from the Site is blowing onto the Burlington North railroad
                      4 tracks. Id. ¶ 5. Thick layers of dust from the Site lay several inches thick on the
                      5 railroad tracks. Ibid. Because this dust has never been removed from the railroad
                      6 tracks, it will continue to blow throughout the neighborhood.
                      7         4.    Trespass
                      8         Plaintiffs argue that Kornoff v. Kingsburg Cotton Oil Co., 45 Cal. 2d 265,
                      9 273 [288 P. 2d 507] (1955) is inapplicable because the plaintiff was “required to
                     10 prove a cognizable harm.” Opp. at 14-15, citing Kornoff, 45 Cal. 2d at 273, 275.
                     11 Plaintiff’s argument is inapt because Metal Products has proved a cognizable
                     12 harm. The Court in Kornoff stated that the:
                     13         coating of dust and lint and ginning waste [on plaintiffs’ property]
                     14         was specifically found to be a trespass and an injury to the real
                     15         property. The annoyance and discomfort suffered by plaintiffs as a
                     16         result of the injury to the real property is a natural consequence
                     17         thereof.
                     18 45 Cal. 2d at 273. The court found that this constituted trespass. Id. at 272.
                     19 Likewise, the court in Hock v. Lockheed Martin Corp. (In re Burbank Envtl.
                     20 Litig.), 42 F. Supp. 2d 976, 984 (C.D. Cal. 1998) held that “Lockheed’s demolition
                     21 of its plant and remediation of other contamination caus[ing] dust and debris to be
                     22 deposited on plaintiffs’ property” could constitute trespass and nuisance. The
                     23 court further held that these “claims of trespass and nuisance are abatable.” Id. at
                     24 984-985.
                     25         Metal Products Parties have introduced evidence of their annoyance and
                     26 discomfort from dust and pieces of plastic blowing onto their roof, parking lot, and
                     27 air conditioning unit, as well as dust from the plastic getting in Mr. Luppen’s eye
                     28 while he was cleaning up his property. Dkt. 219-1 ¶¶ 6, 15, 24, 26, 37-38, 40.
                                                                       METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                        11          REPLY IN SUPPORT OF MOTION FOR
L O S A NG E L E S                                                                   PRELIMINARY INJUNCTION
           Case 2:16-cv-00686-MWF-PJW Document 230 Filed 12/31/18 Page 15 of 19 Page ID
                                            #:2310

                      1         Plaintiffs argue they were not negligent because DTSC and AQMD have
                      2 overseen and continue to oversee Plaintiffs’ management and testing of the
                      3 windrows. Opp. at 15. As discussed above, that is not correct. DTSC specifically
                      4 stated it did not approve any work which created the stockpiles and is not
                      5 managing the stockpiles. Further, Plaintiffs point to no evidence that DTSC has
                      6 authorized dirt blowing off the stockpiles onto the Luppen Property as part of the
                      7 investigation and remediation process. Plaintiffs have a duty to manage the dirt in
                      8 the stockpiles regardless of the status of the investigation and remediation of their
                      9 Site.
                     10         5.     Unfair Business Practices – California Business & Professions
                     11         Code § 17200.
                     12         Plaintiffs’ admitted purpose for stockpiling the dirt at the Site is they hope to
                     13 use it for “clean fill” to “raise the foundation of any new building constructed on
                     14 the site.” Opp. at 5. They claim it will cost them $526,000 to remove the dirt from
                     15 the Site. Id. at 6. It is “unlawful” and “unfair” for Plaintiffs to be allowed to
                     16 stockpile unmanaged dirt on their property, hoping it is not hazardous, because
                     17 they do not want to pay to dispose of or manage the dirt and they want to use it to
                     18 build in the future. If Plaintiffs want to store “clean fill” dirt at the Site, they must
                     19 demonstrate it is, actually, “clean fill.” And they must keep it on their Site.
                     20 Allowing the dirt to blow around the neighborhood for years, regardless of the cost
                     21 to contain it or remove it, is “unlawful” and “unfair.”
                     22         The “business practice” Metal Products Parties seek to enjoin is Plaintiffs’
                     23 mismanagement of its stockpiles, not the investigation and remediation of the Site.
                     24 With or without DTSC or AQMD oversight, Plaintiffs cannot skirt the law by
                     25 refusing to spend the money necessary to contain their dirt.
                     26         The fact that Plaintiffs have not been cited for any violations does not mean
                     27 they are acting lawfully. Both AQMD and DTSC have issued several orders
                     28 regarding the stockpiles; however, the problems continue. Dkt. 226-7 at 2 [AQMD
                                                                         METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                          12          REPLY IN SUPPORT OF MOTION FOR
L O S A NG E L E S                                                                     PRELIMINARY INJUNCTION
           Case 2:16-cv-00686-MWF-PJW Document 230 Filed 12/31/18 Page 16 of 19 Page ID
                                            #:2311

                      1 Notice to Comply]; Dkt. 219-4 at 95 [DTSC order to re-sample the stockpiles]. As
                      2 this Court is well aware, municipal governments and state agencies have limited
                      3 resources. Plaintiffs cite no authority that they are in compliance with California
                      4 Business & Professions Code section 17200 just because they have never been
                      5 cited for violation of law.
                      6         Plaintiffs are discharging “air contaminants or other material which cause
                      7 injury, detriment, nuisance, or annoyance” in violation of AQMD Rule 402 and
                      8 California Health & Safety Code section 41700(a). They are also allowing
                      9 “emissions of fugitive dust” from an “open storage pile” in violation of AQMD
                     10 Rule 403.
                     11         Plaintiffs are in violation of AQMD Rule 1466 which contains requirements
                     12 for “[a]n owner or operator conducting earth-moving activities that result in the
                     13 development of stockpiles of any soil with applicable toxic air contaminant(s).”
                     14 AQMD Rule 1466(e)(4). Plaintiffs excavated (included in the definition of “earth-
                     15 moving activities”) soil and used it to create stockpiles. Opp. at 3-4. That brings
                     16 them within Rule 1466. Plaintiffs cannot prove anything about the contents of the
                     17 stockpiles because of their rejected data. According to Plaintiffs’ own reports,
                     18 arsenic, cadmium, and lead were found in soil at the Site above agency screening
                     19 levels. Opp. at 3. Plaintiffs admit that arsenic “remains on-site beneath Windrow
                     20 1.” Id. at 7. As long as arsenic is in the soil, Rule 1466 applies. Plaintiffs cannot
                     21 use their own negligently gathered shallow samples to take them out of Rule 1466.
                     22 Metal Products Parties agrees that sampling the stockpiles is excluded from Rule
                     23 1466’s scope. However, Plaintiffs’ excavation which resulted in stockpiles which
                     24 admittedly have arsenic in the soil beneath, fits precisely within Rule 1466’s scope.
                     25 C.      The Balance of Harm Tips Decidedly Toward Metal Products Parties
                     26         Plaintiffs argue that Metal Products’ damaged HVAC equipment, the
                     27 Luppens’ mental anguish, and the presence of “litter” are all acceptable because
                     28 they are “traditionally redressable with monetary damages.” Opp. at 19. In other
                                                                       METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                        13          REPLY IN SUPPORT OF MOTION FOR
L O S A NG E L E S                                                                   PRELIMINARY INJUNCTION
           Case 2:16-cv-00686-MWF-PJW Document 230 Filed 12/31/18 Page 17 of 19 Page ID
                                            #:2312

                      1 words, Plaintiffs argue it is completely fine for them to continue to allow dust and
                      2 plastic from their partially uncovered stockpiles to blow onto the Luppen Property,
                      3 potentially for years to come until the Site is remediated and new construction
                      4 begins at the Site. Plaintiffs think they can just throw some money at Metal
                      5 Products Parties when this is all over with and all will be well. All is not well, nor
                      6 has it been since at least October 2017. Plaintiffs cannot continue to violate
                      7 RCRA, nuisance and trespass laws, California statutes, AQMD rules, and City of
                      8 Vernon ordinances with the excuse that they will pay “monetary damages” later,
                      9 especially when the condition is abatable.
                     10         A preliminary injunction requiring Plaintiffs to keep their dirt to themselves
                     11 will solve this problem, stop the monetary damages already incurred, and put
                     12 things right between neighbors.
                     13         Plaintiffs attempt to characterize the “balance of equities” as some minor
                     14 HVAC costs, burning eyes, and mental anguish on the part of Metal Products
                     15 Parties versus $526,000 to remove the dirt on the part of Plaintiffs. As stated
                     16 previously, removing the dirt from the Site is one choice. There is another choice:
                     17 employ all necessary dust suppression methods to ensure that dust never leaves the
                     18 stockpiles.
                     19         Metal Products Parties offered several alternate solutions of dust suppression
                     20 methods instead of removing the stockpiles. If the nuisance is “abatable,”
                     21 Plaintiffs must abate it. Mangini v. Aero-jet General Corp., 12 Cal. 4th 1087, 1098
                     22 [51 Cal. Rptr. 2d 272 (1996). Plaintiffs have produced no evidence of the cost of
                     23 any of these alternate dust suppression methods, but surely they do not cost
                     24 $526,000. Such alternatives include: applying a soil stabilizer/dust suppressant to
                     25 the stockpiles (which apparently Plaintiffs are “evaluating”); applying water to the
                     26 stockpiles regularly; reconfiguring the stockpiles or the fencing so the stockpiles
                     27 are shorter than the perimeter fence; continuous ambient air monitoring;
                     28 completely cover the stockpiles with 10-millimeter-thick plastic sheeting that
                                                                       METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                        14          REPLY IN SUPPORT OF MOTION FOR
L O S A NG E L E S                                                                   PRELIMINARY INJUNCTION
           Case 2:16-cv-00686-MWF-PJW Document 230 Filed 12/31/18 Page 18 of 19 Page ID
                                            #:2313

                      1 overlaps a minimum of 24 inches (not the .25 millimeter plastic sheeting currently
                      2 being used); and/or daily inspect the stockpiles.
                      3         Using one or more of these industry-standard dust suppression methods
                      4 would not “upend the cooperative process EAI and Plaintiffs have been engaged in
                      5 with” AQMD or DTSC. Opp. at 20. Plaintiffs have offered no evidence that any
                      6 of these methods would interfere in any way with the investigation and
                      7 remediation occurring or planned for the Site. Even if this Court were to order the
                      8 removal of the stockpiles, Plaintiffs offer no proof that “such an order would
                      9 actually harm the public interest and override the agencies’ considered plan for
                     10 remediating the Property.” Id. at 21. Neither the original nor the amended
                     11 Voluntary Cleanup Agreement contains any reference to the stockpiles or their role
                     12 in any “considered plan for remediating the Property.” Dkt. 226-2; Dkt. 220, Exh.
                     13 33. By Plaintiffs’ own admission, the stockpiles are merely for their own selfish
                     14 interest to use as “clean fill . . . to raise the foundation of any new building
                     15 constructed on the site.” Id. at 5.
                     16         Further, Metal Products Parties do not want to “halt” Plaintiffs’ project. As
                     17 long-time residents of the neighborhood, they want the Site cleaned up as much as
                     18 anyone. But Plaintiffs may not trample on all other laws and regulations in the
                     19 name of “investigation and remediation.” Plaintiffs cite no authority that they are
                     20 allowed to spread dust all over the Luppen Property and the rest of the
                     21 neighborhood because they are cleaning up the hazardous waste on their own
                     22 property.
                     23 D.      The Relief Requested is Straightforward
                     24         Metal Products Parties’ requested relief is not vague or overbroad. They
                     25 merely want Plaintiffs to stop allowing dirt from the Site to blow onto the Luppen
                     26 Property. The law requires Plaintiffs to do this; however, they are not doing it.
                     27 Metal Products Parties therefore come to this Court requesting a simple order.
                     28 This Court has authority under RCRA, California Business & Professions Code
                                                                        METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                         15          REPLY IN SUPPORT OF MOTION FOR
L O S A NG E L E S                                                                    PRELIMINARY INJUNCTION
           Case 2:16-cv-00686-MWF-PJW Document 230 Filed 12/31/18 Page 19 of 19 Page ID
                                            #:2314

                      1 section 17203, and the Federal Rules of Civil Procedure to grant the injunctive
                      2 relief requested.
                      3
                      4                                         IV.      CONCLUSION
                      5            Metal Products Parties respectfully ask this Court to issue an injunction to
                      6 stop dust from Plaintiffs’ property from blowing onto the Luppen Property.
                      7
                      8 DATED: December 31, 2018                      CROCKETT & ASSOCIATES
                      9
                     10
                                                                      By________________________
                     11                                                     Robert D. Crockett
                     12                                                     Lisa Dearden Trépanier
                                                                      Attorneys for Metal Products Engineering,
                     13                                               Luppe Ridgway Luppen, and Paula Busch
                     14                                               Luppen
                          4841-2075-8404, v. 1

                     15
                     16
                     17
                     18
                     19
                     20
                     21
                     22
                     23
                     24
                     25
                     26
                     27
                     28
                                                                            METAL PRODUCTS, L. LUPPEN, & P. LUPPEN’S
CROCKETT &
ASSOCIATES                                                             16          REPLY IN SUPPORT OF MOTION FOR
L O S A NG E L E S                                                                        PRELIMINARY INJUNCTION
